Exhibit 10.10




TRANSFER AGENT SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 14th  day of August, 2015, by
and between U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability
company (“Fund Services”) and TEUCRIUM COMMODITY TRUST, a Delaware statutory
trust (the “Trust” for itself and behalf of each of its series listed on Exhibit
A to this Agreement, (each a “Fund” and collectively, the “Funds”), and TEUCRIUM
TRADING, LLC, the Sponsor of the Funds (the “Sponsor”).

  WHEREAS, the Sponsor has exclusive responsibility for the management and
control of the business and affairs of the Trust and each Fund; and

 

WHEREAS, The Trust intends to issue in respect of its portfolios listed on
Exhibit A attached hereto (each a “Fund” or an “ETF Series”) an exchange-traded
class of shares known as “ETF Shares” for each ETF Series.  The ETF Shares shall
be created in bundles called “Creation Units.”  Each Fund shall create and
redeem ETF Shares only in Creation Units principally in kind for portfolio
securities of the particular ETF Series (“Deposit Securities”), as more fully
described in the current prospectus and statement of additional information of
each Fund, included in the Fund’s registration statement on Form S-1, and as
authorized under the Order of Exemption filed with the Securities and Exchange
Commission. Only brokers or dealers that are “Authorized Participants” and that
have entered into an Authorized Participant Agreement with the Distributor,
acting on behalf of the Trust, shall be authorized to create and redeem ETF
Shares in Creation Units from the Trust.  The Trust wishes to engage Fund
Services to perform certain services on behalf of the Trust with respect to the
creation and redemption of ETF Shares, as the Trust’s agent, namely: to provide
transfer agent services for ETF Shares of each ETF Series; to act as Index
Receipt Agent (as such term is defined in the rules of the National Securities
Clearing Corporation) with respect to the settlement of trade orders with
Authorized Participants; and to provide custody services under the terms of the
Custody Agreement, as supplemented hereby, for the settlement of Creation Units
against Deposit Securities and/or cash that shall be delivered by Authorized
Participants in exchange for ETF Shares and the redemption of ETF Shares in
Creation Unit size against the delivery of Redemption Securities and/or cash of
each ETF Series.

WHEREAS, each Fund is operated as a commodity pool under the Commodity Exchange
Act; and

 

WHEREAS, each Fund will ordinarily issue for purchase and redeem shares of the
Fund (the “Shares) only in aggregations of Shares known as Creation Units
(currently 25,000 shares) principally in kind or in cash;

 

WHEREAS, The Depository Trust Company, a limited purpose trust company organized
under the laws of the State of New York (“DTC”), or its nominee Cede & Company,
will be the  registered owner (the “Shareholder”) of all Shares; and

 

WHEREAS, the Trust and Sponsor desire to retain Fund Services as its transfer
agent, dividend disbursing agent, and agent in connection with certain other
activities to each series of the Trust listed on Exhibit A attached hereto (as
amended from time to time) (each a “Fund” and collectively the “Funds”).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1. Appointment of Fund Services as Transfer Agent

 

The Trust and Sponsor hereby appoints Fund Services as transfer agent of the
Trust on the terms and conditions set forth in this Agreement, and Fund Services
hereby accepts such appointment and agrees to perform the services and duties
set forth in this Agreement.  The services and duties of Fund Services shall be
confined to those matters expressly set forth herein, and no implied duties are
assumed by or may be asserted against Fund Services hereunder.

 

--------------------------------------------------------------------------------




2.  Services and Duties of Fund Services

 

Fund Services shall provide the following transfer agent and dividend disbursing
agent services:

 

A. Perform and facilitate the performance of purchases and redemption of
Creation Units;

pursuant to such orders that Fund Services as the Index Receipt Agent shall
receive from Foreside Fund Services, LLC , a Delaware limited liability company,
having its principal place of business at 3 Canal Plaza, Portland, ME 
(“Distributor”) and pursuant to the procedures set forth in the Authorized
Participant Agreement entered into by the Funds, Fund Services shall transfer
appropriate trade instructions to the Funds’ custodian, U.S. Bank N.A.
(“Custodian”), pursuant to that such purchase orders register the appropriate
number of book entry only the Funds’ Units in the name of The Depository Trust
Company (“DTC”) or its nominee as a unit holder (each an “Authorized
Participant”) of the Funds and deliver the Basket of Units of the Funds and
pursuant to that such redemption orders redeem the appropriate number of the
Funds’ Units that are delivered to the designated DTC Participant Account of the
Custodian for redemption and debit such Units from the account of the Authorized
Participant on the register of the Funds;

 

B.  Prepare and transmit by means of DTC’s book-entry system payments for
dividends and distributions on or with respect to the Shares declared by the
Trust on behalf of the applicable Fund;

 

C.  On behalf of the Funds, Fund Services shall issue the Funds’ Units in
Creation Baskets for settlement with purchasers through DTC as the purchaser is
authorized to receive. Beneficial ownership of the Funds’ Units shall be shown
on the records of DTC and DTC Participants and not on any records maintained by
the Fund Services. In issuing the Funds’ Units through DTC to an Authorized
Participant, Fund Services shall be entitled to rely upon the latest
Instructions that are received from the Distributor concerning the issuance and
delivery of such Units for settlement;

 

D.  Fund Services shall not issue on behalf of the Funds any of the Funds’ Units
where it has received an Instruction from the Funds or the Distributor or
written notification from any federal or state authority that the sale of the
Funds’ Units has been suspended or discontinued, and Fund Services shall be
entitled to rely upon such Instructions or written notification;

 

E.  The Funds’ Units may be redeemed in accordance with the procedures set forth
in the relevant Authorized Participant Agreement and Fund Services shall duly
process all redemption requests;

 

F. Fund Services will act only upon Instruction from the Funds and/or the
Sponsor in addressing any failure in the delivery of cash, treasuries and/or
Units in connection with the issuance and redemption of the Funds’ Units;

 

G.  Record the issuance of Shares of the Trust and maintain a record of the
total number of Shares of the Trust which are outstanding, and, based upon data
provided to it by the Trust, the total number of authorized Shares. Fund
Services shall have no obligation, when recording the issuance of Shares, to
monitor the issuance of such Shares;

 

H. Prepare and transmit to the Trust and the Trust’s administrator and to any
applicable securities exchange (as specified to Fund Services by the Trust)
information with respect to purchases and redemptions of Shares;

 

I. On days that the Trust may accept orders for purchases or redemptions,
calculate and transmit to Fund Services and the Trust the number of outstanding
Shares;

 

J. On days that the Trust may accept orders for purchases or redemptions
(pursuant to the Participant Agreement), transmit to Fund Services, the Trust
and DTC the amount of Shares purchased on such day;

 

K.  Confirm to DTC the number of Shares issued to the Shareholder, as DTC may
reasonably request;

 

L.  Prepare and deliver other reports, information and documents to DTC as DTC
may reasonably request;

 

M.  Maintain those books and records of the Trust specified by the Trust and
agreed upon by Fund Services;

 


--------------------------------------------------------------------------------




N.  Prepare a monthly report of all purchases and redemptions of Shares during
such month on a gross transaction basis, and identify on a daily basis the net
number of Shares either redeemed or purchased on such business day and with
respect to each Authorized Participant purchasing or redeeming Shares, the
amount of Shares purchased or redeemed.

 

O.  Fund Services shall record the issuance of the Funds’ Creation Baskets and
maintain, pursuant to Rule 17Ad-14(e) under the Securities Exchange Act of 1934,
as amended, a record of the total number of the Funds’ Creation Baskets that are
authorized, issued and outstanding based upon data provided to Fund Services by
the Funds or the Sponsor. Fund Services shall also provide the Funds on a
regular basis with the total number of the Funds’ Units authorized, issued and
outstanding; provided however that Fund Services shall not be responsible for
monitoring the issuance of such Units or compliance with any laws relating to
the validity of the issuance or the legality of the sale of such Units.

 

P. Subject to and in accordance with Section 9 of the Agreement, Fund Services
shall create and maintain such books and record which the Trust or Fund Services
is, or may be, required to create and maintain in accordance with all laws,
rules, and regulations applicable to Fund Services as Transfer Agent. Fund
Services agrees to make all books and records available for inspection and use
by the Trust or by the SEC at reasonable times, and to otherwise keep
confidential. Fund Services shall maintain such books and records for at least
six years or for such other period of time as Fund Services and Trust may
mutually agree or as required by all applicable laws, rules, and regulations.
Fund Services further agrees that all such books and records shall be the
property of the Trust.

 

Q. Upon reasonable notice by the Trust, Fund Services shall make available
during regular business hours all records and other data created and maintained
by Fund Services as Transfer Agent for reasonable audit and inspections by the
Trust, any person retained by the Trust or any shareholder.

 

 4.  Anti-Money Laundering and Red Flag Identity Theft Prevention Programs

 

The Trust acknowledges that it has had an opportunity to review, consider and
comment upon the written procedures provided by Fund Services describing various
tools used by Fund Services which are designed to promote the detection and
reporting of potential money laundering activity and identity theft by
monitoring certain aspects of shareholder activity as well as written procedures
for verifying a customer’s identity (collectively, the “Procedures”).  Further,
the Trust and Fund Services have each determined that the Procedures, as part of
the Trust’s overall Anti-Money Laundering Program and Red Flag Identity Theft
Prevention Program, are reasonably designed to: (i) prevent each Fund from being
used for money laundering or the financing of terrorist activities; (ii) prevent
identity theft; and (iii) achieve compliance with the applicable provisions of
the Bank Secrecy Act, Fair and Accurate Credit Transactions Act of 2003 and the
USA Patriot Act of 2001 and the implementing regulations thereunder.

Based on this determination, the Trust hereby instructs and directs Fund
Services to implement the Procedures on the Trust’s behalf, as such may be
amended or revised from time to time.  It is contemplated that these Procedures
will be amended from time to time by the parties as additional regulations are
adopted and/or regulatory guidance is provided relating to the Trust’s
anti-money laundering and identity theft responsibilities.

Fund Services agrees to provide to the Trust:

(a)                Prompt written notification of any transaction or combination
of transactions that Fund Services believes, based on the Procedures, evidence
money laundering or identity theft activities in connection with the Trust or
any Fund shareholder;

(b)               Prompt written notification of any customer(s) that Fund
Services reasonably believes, based upon the Procedures, to be engaged in money
laundering or identity theft activities, provided that the Trust agrees not to
communicate this information to the customer;

(c)                Any reports received by Fund Services from any government
agency or applicable industry self-regulatory organization pertaining to Fund
Services’ Anti-Money Laundering Program or the Red Flag Identity Theft
Prevention Program on behalf of the Trust;

(d)               Prompt written notification of any action taken in response to
anti-money laundering violations or identity theft activity as described in (a),
(b) or (c) immediately above; and

(e)                Certified annual and quarterly reports of its monitoring and
customer identification activities pursuant to the Procedures on behalf of the
Trust.

The Trust hereby directs, and Fund Services acknowledges, that Fund Services
shall (i) permit federal regulators access to such information and records
maintained by Funder Services and relating to Fund Services’ implementation of
the Procedures, on behalf of the Trust, as they may request, and (ii) permit
such federal regulators to inspect Fund Services’ implementation of the
Procedures on behalf of the Trust.

--------------------------------------------------------------------------------


5.  Compensation

 

Fund Services shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit B attached
hereto (as amended from time to time).  Fund Services shall be compensated for
such out-of-pocket expenses (e.g., telecommunication charges, postage and
delivery charges, and reproduction charges) as are reasonably incurred by Fund
Services in performing its duties hereunder.  Fund Services shall also be
compensated for any increases in costs due to the adoption of any new or amended
industry, regulatory or other applicable rules. The Trust shall pay all such
fees and reimbursable expenses within 30 calendar days following receipt of the
monthly billing notice, except for any fee or expense subject to a good faith
dispute.  The Trust shall notify Fund Services in writing within 30 calendar
days following receipt of each invoice if the Trust is disputing any amounts in
good faith.  The Trust shall pay such disputed amounts within 10 calendar days
of the day on which the parties agree to the amount to be paid, if any.
Notwithstanding anything to the contrary, amounts owed by the Trust to Fund
Services shall only be paid out of assets and property of the particular Fund
involved.

6.  Representations and Warranties

 

 A. The Trust and Sponsor hereby represents and warrants to Fund Services, which
    representations and warranties shall be deemed to be continuing throughout
    the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by the Trust in accordance with all requisite action and constitutes a valid and
legally binding obligation of the Trust, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the rights and remedies of creditors and
secured parties;

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement; and

 

(4)              A registration statement under the 1933 Act, as amended, has
been made effective prior to the effective date of this Agreement and will
remain effective during the term of this Agreement, and appropriate state
securities law filings will be made prior to the effective date of this
Agreement and will continue to be made during the term of this Agreement as
necessary to enable the Trust to make a continuous public offering of its
shares.

 

 B. Fund Services hereby represents and warrants to the Trust and Sponsor, which
    representations and warranties shall be deemed to be continuing throughout
    the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by Fund Services in accordance with all requisite action and constitutes a valid
and legally binding obligation of Fund Services, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and secured parties;

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement; and

(4)              It is a registered transfer agent under the Exchange Act.

 

--------------------------------------------------------------------------------


7.  Standard of Care; Indemnification; Limitation of Liability

 

 A. Fund Services shall exercise reasonable care in the performance of its
    duties under this Agreement.  Fund Services shall not be liable for any
    error of judgment or mistake of law or for any loss suffered by the Trust in
    connection with its duties under this Agreement, including losses resulting
    from mechanical breakdowns or the failure of communication or power supplies
    beyond fund Services’ control, except a loss arising out of or relating to
    Fund Services’ refusal or failure to comply with the terms of this Agreement
    or from its bad faith, negligence, or willful misconduct in the performance
    of its duties under this Agreement.  Notwithstanding any other provision of
    this Agreement, if Fund Services has exercised reasonable care in the
    performance of its duties under this Agreement, the Trust shall indemnify
    and hold harmless Fund Services from and against any and all claims,
    demands, losses, expenses, and liabilities of any and every nature
    (including reasonable attorneys' fees) that Fund Services may sustain or
    incur or that may be asserted against Fund Services by any person arising
    out of any action taken or omitted to be taken by it in performing the
    services hereunder (i) in accordance with the foregoing standards, or (ii)
    in reliance upon any written or oral instruction provided to Fund Services
    by any duly authorized officer of the Trust, as approved by the Sponsor,
    except for any and all claims, demands, losses, expenses, and liabilities
    arising out of or relating to Fund Services’ refusal or failure to comply
    with the terms of this Agreement or from its bad faith, negligence or
    willful misconduct in the performance of its duties under this Agreement. 
    This indemnity shall be a continuing obligation of the Trust, its successors
    and assigns, notwithstanding the termination of this Agreement.  As used in
    this paragraph, the term “Fund Services” shall include Fund Services’
    directors, officers and employees.

 

Fund Services shall indemnify and hold the Trust harmless from and against any
and all claims, demands, losses, expenses, and liabilities of any and every
nature (including reasonable attorneys' fees) that the Trust may sustain or
incur or that may be asserted against the Trust by any person arising out of any
action taken or omitted to be taken by Fund Services as a result of Fund
Services’ refusal or failure to comply with the terms of this Agreement, or from
its bad faith, negligence, or willful misconduct in the performance of its
duties under this Agreement.  This indemnity shall be a continuing obligation of
Fund Services, its successors and assigns, notwithstanding the termination of
this Agreement.  As used in this paragraph, the term “Trust” shall include the
Trust’s directors, trustees, officers and employees.

Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, Fund Services shall take all reasonable steps to
minimize service interruptions for any period that such interruption continues. 
Fund Services will make every reasonable effort to restore any lost or damaged
data and correct any errors resulting from such a breakdown at the expense of
Fund Services.  Fund Services agrees that it shall, at all times, have
reasonable contingency plans with appropriate parties, making reasonable
provision for emergency use of electrical data processing equipment to the
extent appropriate equipment is available.  Representatives of the Trust shall
be entitled to inspect Fund Services’ premises and operating capabilities at any
time during regular business hours of Fund Services, upon reasonable notice to
Fund Services.  Moreover, Fund Services shall provide the Trust, at such times
as the Trust may reasonably require, copies of reports rendered by independent
accountants on the internal controls and procedures of Fund Services relating to
the services provided by Fund Services under this Agreement.

Notwithstanding the above, Fund Services reserves the right to reprocess and
correct administrative errors at its own expense.

 B. In order that the indemnification provisions contained in this section shall
    apply, it is understood that if in any case the indemnitor may be asked to
    indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
    promptly advised of all pertinent facts concerning the situation in
    question, and it is further understood that the indemnitee will use all
    reasonable care to notify the indemnitor promptly concerning any situation
    that presents or appears likely to present the probability of a claim for
    indemnification.  The indemnitor shall have the option to defend the
    indemnitee against any claim that may be the subject of this
    indemnification.  In the event that the indemnitor so elects, it will so
    notify the indemnitee and thereupon the indemnitor shall take over complete
    defense of the claim, and the indemnitee shall in such situation initiate no
    further legal or other expenses for which it shall seek indemnification
    under this section.  The indemnitee shall in no case confess any claim or
    make any compromise in any case in which the indemnitor will be asked to
    indemnify the indemnitee except with the indemnitor’s prior written consent.

 

 C. The indemnity and defense provisions set forth in this Section 7 shall
    indefinitely survive the termination and/or assignment of this Agreement.

 

 D. If Fund Services is acting in another capacity for the Trust pursuant to a
    separate agreement, nothing herein shall be deemed to relieve Fund Services
    of any of its obligations in such other capacity.

 

--------------------------------------------------------------------------------

 

8.  Data Necessary to Perform Services

 

The Trust or its agent shall furnish to Fund Services the data necessary to
perform the services described herein at such times and in such form as mutually
agreed upon.

 

9.  Proprietary and Confidential Information

 

Fund Services agrees on behalf of itself and its directors, officers, and
employees to treat confidentially and as proprietary information of the Trust,
all records and other information relative to the Trust and prior, present, or
potential shareholders of the Trust (and clients of said shareholders), and not
to use such records and information for any purpose other than the performance
of its responsibilities and duties hereunder, except (i) after prior
notification to and approval in writing by the Trust, which approval shall not
be unreasonably withheld and may not be withheld where Fund Services may be
exposed to civil or criminal contempt proceedings for failure to comply, (ii)
when requested to divulge such information by duly constituted authorities, or
(iii) when so requested by the Trust.  Records and other information which have
become known to the public through no wrongful act of Fund Services or any of
its employees, agents or representatives, and information that was already in
the possession of Fund Services prior to receipt thereof from the Trust or its
agent, shall not be subject to this paragraph.

Further, Fund Services will adhere to the privacy policies adopted by the Trust
pursuant to Title V of the Gramm-Leach-Bliley Act, as may be modified from time
to time.  In this regard, Fund Services shall have in place and maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent unauthorized
access to or use of, records and information relating to the Trust and its
shareholders.

10.  Records

 

Fund Services shall keep records relating to the services to be performed
hereunder in the form and manner, and for such period, as it may deem advisable
and is agreeable to the Trust, but not inconsistent with the rules and
regulations of appropriate government authorities, in particular, as required by
the Securities Exchange Act of 1934, as amended, the rules of the stock exchange
on which the Funds’ shares are listed, 17 C.F.R. 4.23 (specifically, the records
specified in 17 C.F.R. 4.23(a)(1) through (8), (10) through (12) and (b)(1)),
and other applicable federal securities laws and created pursuant to the
performance of the Administrator’s obligations under this Agreement. The
Administrator will also maintain those records of the Trust and the Funds
including any changes, modifications or amendments thereto (the “Fund Records”)
and will act as document repository for such Fund Records. Upon receipt of such
Fund Records, the Administrator will issue a receipt for such Fund Records. The
Administrator shall maintain a complete and orderly inventory of all Fund
Records for which it has issued a receipt. The Administrator shall be under no
duty or obligation to audit or reconcile the content, nor shall the
Administrator be responsible for the accuracy or completeness of those Fund
Records not created by the Administrator. Upon written request in a form to be
determined by Administrator and the Trust, the Administrator will return or
release the requested Fund Records to such persons or entities pursuant to the
Instructions provided by the Trust. Once one or more Fund Records have been
returned or released by the Administrator, the Administrator shall have no
further duty or obligation to act as repository for said previously released
Fund Records. The Sponsor represents and warrants that: (a) promptly after the
date of this Agreement, it will, at its own expense, deliver, cause to be
delivered or make available to the Administrator all of the Fund Records in
effect as of the date of this Agreement; (b) it will, on a continuing basis and
at its own expense, promptly deliver, cause to be delivered or make available to
the Administrator any Fund Records created after the date of this Agreement;
(c) it has adequate record-keeping policies and procedures in effect to ensure
that all Fund Records are promptly provided to the Administrator pursuant to the
terms of this Agreement; (d) it shall be responsible for the accuracy and
completeness of any Fund Records not created by the Administrator; and (e) it
shall be responsible for ensuring the Trust’s or the Funds’ compliance with,
fulfillment of its obligations under or enforcement of, any Fund Records not
created by the Administrator. The Administrator acknowledges that the records
maintained and preserved by the Administrator pursuant to this Agreement are the
property of the Trust and will be, at the Trust’s expense, surrendered promptly
upon reasonable request. In performing its obligations under this Section, the
Administrator may utilize micrographic and electronic storage media as well as
independent third party storage facilities.

 

11.  Compliance with Laws

 

The Trust has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1933 Act,
CFTC, NFA, NYSE, the Internal Revenue Code of 1986, the Sarbanes-Oxley Act of
2002, the USA Patriot Act of 2001 and the policies and limitations of the Fund
relating to its portfolio investments as set forth in its Prospectus and
statement of additional information.  Fund Services’ services hereunder shall
not relieve the Trust of its responsibilities for assuring such compliance or
the Sponsor’s oversight responsibility with respect thereto.

--------------------------------------------------------------------------------


12.  Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years.  This Agreement may be
terminated by either party upon giving 90 days prior written notice to the other
party or such shorter period as is mutually agreed upon by the parties. 
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of the other party of any material term of this Agreement if
such breach is not cured within 15 days of notice of such breach to the
breaching party.  This Agreement may not be amended or modified in any manner
except by written agreement executed by Fund Services and the Trust, and
authorized or approved by the Sponsor.

13.  Early Termination

In the absence of any material breach of this Agreement, should the Trust and
Sponsor elect to terminate this Agreement prior to the end of the initial three
(3) year term, the Trust agrees to pay the following fees:

(1)  all monthly fees through the life of the Agreement, including the repayment
of any negotiated discounts;

(2)  all fees associated with converting services to successor service provider;

(3)  all fees associated with any record retention and/or tax reporting
obligations that may not be eliminated due to the conversion to a successor
service provider;

(4)  all out-of-pocket costs associated with (1) to (3) above

14.  Duties in the Event of Termination

 

In the event that, in connection with the termination of this Agreement, a
successor to any of Fund SBFS’ duties or responsibilities hereunder is
designated by the Trust by written notice to Fund Services, Fund Services will
promptly, upon such termination and at the expense of the Trust, transfer to
such successor all relevant books, records, correspondence, and other data
established or maintained by Fund Services under this Agreement in a form
reasonably acceptable to the Trust (if such form differs from the form in which
Fund Services has maintained the same, the Trust shall pay any expenses
associated with transferring the data to such form), and will cooperate in the
transfer of such duties and responsibilities, including provision for assistance
from Fund Services’ personnel in the establishment of books, records, and other
data by such successor.  If no such successor is designated, then such books,
records and other data shall be returned to the Trust and Sponsor.

15.  Assignment

 

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Trust without the written consent of Fund Services, or
by Fund Services without the written consent of the Trust accompanied by the
authorization or approval of the Trust’s Sponsor.

16.  Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles.  To the extent that
the applicable laws of the State of  Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1933 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1933 Act or any rule or order of the Securities and Exchange Commission
thereunder.

17. No Agency Relationship

 

Nothing herein contained shall be deemed to authorize or empower either party to
act as agent for the other party to this Agreement, or to conduct business in
the name, or for the account, of the other party to this Agreement.

18.  Services Not Exclusive

Nothing in this Agreement shall limit or restrict Fund Services from providing
services to other parties that are similar or identical to some or all of the
services provided hereunder.

 

19.  Invalidity

 

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 

20.  Notices
 

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, or three days after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

Notice to Fund Services shall be sent to:

U.S. Bancorp Fund Services, LLC

615 East Michigan Street

Milwaukee, WI  53202

Attn:  President

 

and notice to the Trust shall be sent to:

              Teucrium Trading, LLC

232 Hidden Lake Road, Building A

Brattleboro, VT 05301



--------------------------------------------------------------------------------

 

21.  Multiple Originals

 

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

 


[SIGNATURES ON THE FOLLOWING PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 

TEUCRIUM COMMODITY TRUST

By:___________________________                           

Name:  ________________________             

Title:  _________________________             

 

TEUCRIUM TRADING, LLC

By:________________________________                           

Name:  ____________________________                           

Title: ______________________________                           

 

U.S. BANCORP FUND SERVICES, LLC                           

By:________________________________                           

Name:  Michael R. McVoy                           

Title: Executive Vice President                           

Exhibit A to the Transfer Agent Servicing Agreement – Teucrium Commodity Trust  

 

Separate Series of Teucrium Commodity Trust













Name of Series




Teucrium Corn Fund

Teucrium Wheat Fund

Teucrium Soybean Fund

Teucrium Sugar Fund

Teucrium Agricultural Fund

 

--------------------------------------------------------------------------------


